 

Exhibit 10.5

  

Annual Compensation of Non-Employee Directors

 

   2012   2011   2010  Name/Position  Retainer   Retainer   Retainer  Martin S.
Friedman, Non-Employee Director  $36,000   $36,000   $36,000  Thomas M. Kody,
Non-Employee Director  $36,000   $36,000   $36,000  John W. Edgemond IV,
Non-Employee Director  $36,000   $36,000   $36,000  James L. Jadlos, Chairman
and Non-Employee Director  $48,000   $44,000   $36,000 

 

The Non-Employee Directors will be paid the 2012 retainer in quarterly
installments in the month following the end of each fiscal quarter.

 

 

 

